Fourth Court of Appeals
                                 San Antonio, Texas
                                      September 3, 2019

                                    No. 04-19-00477-CV

    IN THE MATTER OF THE GUARDIANSHIP OF CHARLES INNESS THRASH


                     From the Probate Court No 1, Bexar County, Texas
                               Trial Court No. 2017-PC-2912
                        Honorable Oscar J. Kazen, Judge Presiding


                                       ORDER
      Appellant’s motion for leave to file an amended notice of appeal is granted.




                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of September, 2019.



                                                   ___________________________________
                                                   Keith E. Hottle,
                                                   Clerk of Court